DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-5, 7, 8, 11, 13, 14, 18, 19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/21/2022.
Applicant asserts claim 6 is part of the elected embodiment; claim 6 depends from non-elected claim 4.  Claim 6 is withdrawn by examiner.  
Applicant asserts claim 17 is part of the elected embodiment; claim 17 depends from non-elected claim 3.  Claim 17 is withdrawn by examiner.  
Applicant's election with traverse of species E in the reply filed on 7/21/2022 is acknowledged.  The traversal is on the ground(s) that all species EXCEPT B should be examined with elected species E.  This is not found persuasive because applicant’s argument consists of listing each claim with respect to its species, and concludes “therefore, [this species] should belong in the same species with species e”.  Examiner notes that the restriction is based on applicant’s disclosure, and not claims; the disclosure states that each species is its own embodiment.  Further, examiner thanks applicant for grouping the claims together with their embodiments, and for further showing that the embodiments are distinct.
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 10, 12, 15, 20, 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims “drivable handle structure”.  Examiner is unsure of the scope of “drivable”.  Examiner assumes that by meeting the intended use limitation at the end of the claim “can move because of the movement of the handle structure”, that the term “drivable” is met by the prior art.  
Regarding claim 10, applicant claims “second object is for carrying the first object”.  First, examiner notes that the “objects” are claimed as intended use in claim 1, and therefore further limiting the objects is not further limiting.  Second, examiner notes that the term “is for carrying” is an intended function, and is not a structural limitation of either the claimed handle structure NOR the objects.  Third, examiner is unsure of the scope of “is for carrying”.  This phrase does not provide any particular limitation on the structure of either the first or second object, nor a limitation on the structure on the claimed “drivable handle structure”.  



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10, applicant further limits “the second object is for carrying the first object”.  First, examiner notes that the “objects” are claimed as intended use in claim 1, and therefore further limiting the objects is not further limiting.  Second, examiner notes that the term “is for carrying” is an intended function, and is not a structural limitation of either the claimed handle structure NOR the objects.  Third, examiner is unsure of the scope of “is for carrying”; please see 112b above.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    370
    630
    media_image1.png
    Greyscale
Claim(s) 1, 2, 9, 10, 12, 15, 20, 21 are rejected under 35 U.S.C. 102a1 as being anticipated by 1739710 Clark.
Regarding claim 1, Clark discloses a drivable (please see 112b above) handle structure (figure 5), comprising: a shaft portion(rivet, annotated), a handle portion 22 and a lever portion 20, the shaft portion (rivet) is used to combine with a first object (object 1), and the lever portion 20 is for abutting against a movement portion (slot 16) of a second object 11 so that the first object or the second object can move because of the movement of the handle structure.  
Examiner contends that by having the structure claimed, the handle of Clark discloses the movement of the objects.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Regarding claim 2, Clark discloses the drivable handle structure according to claim 1, wherein the handle structure has one shaft portion (annotated) and one lever portion (annotated, portion through the movement portion 16.

Regarding claim 9, Clark discloses the drivable handle structure according to claim 1, wherein the movement portion 16 is arc-shaped (figure 4).

As best understood, regarding claim 10, Clark discloses the drivable handle structure according to claim 1, wherein the second object is for carrying the first object.

Regarding claim 12, Clark discloses the drivable handle structure according to claim 1, wherein the shaft portion (annotated) is a fastening body (as shown in figure 5).

Regarding claim 15, Clark discloses the drivable handle structure according to claim 1, wherein the lever portion (portion going through movement portion 16) has the same axial direction as the shaft portion thereof (generally parallel to the shaft portion as annotated).

Regarding claim 20, Clark discloses a method of use of a drivable handle structure, which uses the handle structure according to claim 1, wherein the shaft portion (connector, as annotated) is combined with a first object (object 1), and used as a rotating axis (so that the handle portion 22 rotates) to make the lever portion move (portion within the slot 14 to slide within slot 14) for moving abuttingly against a movement portion (slot 14) of a second object so that the first object or the second object can move because of the movement of the handle structure (by undoing the latch).

Regarding claim 21, Clark discloses a method of use of a drivable handle structure, which uses the handle structure according to claim 1, wherein the shaft portion (connector, figure 5 above) is combined with a first object (object 1), and used as a rotating axis (so that the handle portion 22 rotates) to make the retractable lever portion move in a state of no retraction (lever portion has nothing to retract) for moving abuttingly against a movement portion (slot 14) of a second object 11 so that the first object or the second object can move because of the movement of the handle structure (by undoing the latch).


Claim(s) 1, 2, 9, 10, 12, 15, 20, 21 are rejected under 35 U.S.C. 102a1 as being anticipated by 2005/0192101 Businger.
Regarding claim 1, Businger discloses a drivable (please see 112b above) handle structure (figure 3), comprising: a shaft portion 302, a handle portion 210 and a lever portion 307, the shaft portion 302 is used to combine with a first object (object 205), and the lever portion 307 is for abutting against a movement portion (slot 207) of the first object 205 so that a second object (latch 105) can move because of the movement of the handle structure.  
Examiner contends that by having the structure claimed, the handle of Businger discloses the movement of the objects.  

Regarding claim 2, Businger discloses the drivable handle structure according to claim 1, wherein the handle structure 210 has one shaft portion 302 and one lever portion 307.

Regarding claim 9, Businger discloses the drivable handle structure according to claim 1, wherein the movement portion 207 is arc-shaped (figure 3).

As best understood, regarding claim 10, Businger discloses the drivable handle structure according to claim 1, wherein the second object is for carrying the first object.  The device 207 carries latch 105.

Regarding claim 12, Businger discloses the drivable handle structure according to claim 1, wherein the shaft portion 302 is a pivoting body (“pivot pin 302” [0010]).

Regarding claim 15, Businger discloses the drivable handle structure according to claim 1, wherein the lever portion 307 has the same axial direction as the shaft portion 302 thereof (figure 3).

Regarding claim 20, Businger discloses a method of use of a drivable handle structure, which uses the handle structure according to claim 1, wherein the shaft portion 30 is combined with a first object 205, and used as a rotating axis (“pivoting pin” [0010]) to make the lever portion 307 move (within slot 207) for moving abuttingly against a movement portion (slot 207) of the first object 205 so that the second object (latch 105) can move because of the movement of the handle structure.

Regarding claim 21, Businger discloses a method of use of a drivable handle structure, which uses the handle structure according to claim 1, wherein the shaft portion 302 is combined with a first object 207, and used as a rotating axis (“pivot pin”) to make the retractable lever portion 307 move in a state of no retraction (lever portion has nothing to retract) for moving abuttingly against a movement portion (slot 207) of the first object 205 so that the second object (latch 105) can move because of the movement of the handle structure (figures 2a and 2b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677